Exhibit 10.7

 

FIFTH AMENDMENT

THIS FIFTH AMENDMENT, dated as of January 31, 2014 (this “Fifth Amendment”), is
between INGLES MARKETS, INCORPORATED, a North Carolina corporation (the
“Borrower”), the Lenders (as defined below) party hereto, and Bank of America,
N.A., as Administrative Agent (in such capacity, the “Administrative Agent”) for
the Lenders.

W I T N E S S E T H:

WHEREAS, the Borrower is a party to a Credit Agreement, dated as of May 12, 2009
(as amended by that certain First Amendment and Waiver, dated as of July 31,
2009, by that Second Amendment, dated as of December 29, 2010, by that Third
Amendment, dated as of September 6, 2012, by that Fourth Amendment, dated as of
June 12, 2013 and as otherwise amended, restated, supplemented or modified on or
prior to the date hereof, the “Existing Credit Agreement”; and as hereby amended
and otherwise amended, restated, supplemented or modified from time to time on
or after the Fifth Amendment Effective Date, the “Amended Credit Agreement”),
among the Borrower, the lenders from time to time party thereto (the “Lenders”),
Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer, and the other agents, joint lead arrangers and joint book managers party
thereto.  Capitalized terms used and not otherwise defined herein shall have the
meanings assigned to such terms in the Existing Credit Agreement; and

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders agree to amend the Existing Credit Agreement as more specifically set
forth herein and, subject to the terms and conditions hereof, the Administrative
Agent and the Lenders have agreed to grant such request of the Borrower.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1.01. Amendment to the Existing Credit Agreement. 

(a) Section 7.10(b) of the Existing Credit Agreement is hereby amended and
restated in its entirety to read as follows:

“Consolidated Leverage Ratio.  Permit the Consolidated Leverage Ratio (i) as of
the end of any fiscal quarter of the Borrower or (ii) as of any other date of
determination of pro forma compliance with this clause (b) in accordance with
Article VII, as the case may be, to be greater than 5.25 to 1.00; provided that,
solely for purposes of calculating the Consolidated Leverage Ratio to determine
compliance with this Section 7.10(b) for any period ending on or before March
31, 2014, one-time charges and expenses in an aggregate amount not to exceed
$43.1 million of debt extinguishment costs during such calculation period
directly in connection with the issuance of the Senior Notes shall be a
permitted add-back in the calculation of Consolidated EBITDA (and, for the
avoidance of doubt, such add-back shall not be used in the determination of the
Applicable Rate).”

SECTION 1.02. Representations and Warranties.  The Borrower hereby represents
and warrants to the Administrative Agent and the Lenders, as follows:

(a) After giving effect to this Fifth Amendment, the representations and
warranties of the Borrower contained in Article V of the Amended Credit
Agreement or any other Loan



--------------------------------------------------------------------------------

 

Document or which are contained in any document furnished at any time under or
in connection therewith are true and correct in all material respects on and as
of the date hereof, (i) except to the extent such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date, (ii) except the
representations and warranties contained in subsections (a) and (b) of Section
5.05 of the Amended Credit Agreement shall be deemed to refer to the most recent
financial statements furnished pursuant to subsections (a) and (b),
respectively, of Section 6.01 of the Amended Credit Agreement and (iii)
references to Schedules shall be deemed to refer to the most updated supplements
to the Schedules furnished pursuant to subsection (a) of Section 6.02 of the
Amended Credit Agreement.

(b) After giving effect to this Fifth Amendment, each of the Borrower and the
other Loan Parties is in compliance with all the terms and conditions of the
Amended Credit Agreement, as amended by this Fifth Amendment, and the other Loan
Documents on its part to be observed or performed and no Default has occurred or
is continuing under the Amended Credit Agreement.

(c) The execution, delivery and performance by the Borrower of this Fifth
Amendment have been duly authorized by the Borrower.

(d) This Fifth Amendment constitutes the legal, valid and binding obligation of
the Borrower, enforceable against the Borrower in accordance with its terms,
except as enforceability may be limited by Debtor Relief Laws and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

SECTION 1.03. Effectiveness.  This Fifth Amendment shall become effective only
upon satisfaction of the following conditions precedent (the first date upon
which each such condition has been satisfied being herein called the “Fifth
Amendment Effective Date”):

(a) The Administrative Agent shall have received duly executed counterparts of
this Fifth Amendment which, when taken together, bear the authorized signatures
of the Borrower, the Administrative Agent and all of the Lenders necessary in
accordance with Section 10.01(h) of the Existing Credit Agreement.

(b) There shall exist no actions, suits, proceedings, claims or disputes pending
or, to the actual knowledge of the Borrower, threatened, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Borrower or
any of the Subsidiaries or against any of their respective properties or
revenues or injunctions, writs, temporary restraining orders or other orders of
any nature issued by any court or Governmental Authority that (i) purport to
affect, pertain to or enjoin or restrain the execution, delivery or performance
of this Fifth Amendment or the Amended Credit Agreement or any other Loan
Document, or any transactions contemplated hereby or thereby or (ii) either
individually or in the aggregate, in the case of any such suit, proceeding,
claim or dispute which is reasonably likely to be adversely determined, either
individually or in the aggregate, if determined adversely, could reasonably be
expected to have a Material Adverse Effect.

(c) The Administrative Agent on behalf of the Lenders shall have received such
other documents, instruments and certificates as they shall reasonably request
and such other documents, instruments and certificates shall be satisfactory in
form and substance to the Lenders and their counsel. 



2

--------------------------------------------------------------------------------

 

SECTION 1.04. Lender Consent.  For purposes of determining compliance with the
conditions specified in Section 1.03, each Lender that has signed this Fifth
Amendment shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Fifth Amendment Effective Date specifying its objection thereto.

SECTION 1.05. APPLICABLE LAW.  THIS FIFTH AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NORTH CAROLINA, EXCEPT TO
THE EXTENT THAT THE FEDERAL LAWS OF THE UNITED STATES OF AMERICA MAY APPLY.

SECTION 1.06. Costs and Expenses.  The Borrower shall pay all reasonable fees
and out-of-pocket costs and expenses of the Administrative Agent in connection
with the preparation, execution and delivery of this Fifth Amendment and the
other instruments and documents to be delivered hereunder (including, without
limitation, the reasonable fees and expenses of counsel for the Administrative
Agent) in accordance with the terms of Section 10.04(a) of the Amended Credit
Agreement.

SECTION 1.07. Counterparts.  This Fifth Amendment may be executed in any number
of counterparts, each of which shall constitute an original but all of which
when taken together shall constitute but one agreement.  Delivery by facsimile
or PDF by any of the parties hereto of an executed counterpart of this Fifth
Amendment shall be as effective as an original executed counterpart hereof and
shall be deemed a representation that an original executed counterpart hereof
will be delivered, but the failure to deliver a manually executed counterpart
shall not affect the validity, enforceability or binding effect of this Fifth
Amendment.

SECTION 1.08. Existing Credit Agreement.  Except as expressly set forth herein,
the amendment provided herein shall not, by implication or otherwise, limit,
constitute a waiver of, or otherwise affect the rights and remedies of the
Lenders or the Administrative Agent under the Existing Credit Agreement or any
other Loan Document, nor shall it constitute a waiver of any Default, nor shall
it alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Existing Credit Agreement
or any other Loan Document.  The amendments provided herein shall apply and be
effective only on the Fifth Amendment Effective Date and only with respect to
the provisions of the Existing Credit Agreement specifically referred to by such
amendments.  Except to the extent a provision in the Existing Credit Agreement
is expressly amended herein, the Existing Credit Agreement shall continue in
full force and effect in accordance with the provisions thereof.

[Signature pages follow]

 

3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be
duly executed by their duly authorized officers, all as of the date first above
written.

INGLES MARKETS, INCORPORATED, a North Carolina corporation, as the Borrower

By: 

Name: 

Title:

 





Ingles Markets, Incorporated

Fifth Amendment to Credit Agreement

Signature Page

--------------------------------------------------------------------------------

 

bank of america, n.a.,  as
Administrative Agent

By: 

Name: 

Title: 

 

 





Ingles Markets, Incorporated

Fifth Amendment to Credit Agreement

Signature Page

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as a Lender, Swing Line Lender and L/C Issuer

By: 

Name: 

Title: 

 





Ingles Markets, Incorporated

Fifth Amendment to Credit Agreement

Signature Page

--------------------------------------------------------------------------------

 

BRANCH BANKING AND TRUST COMPANY, as a Lender

By: 

Name: 

Title: 





Ingles Markets, Incorporated

Fifth Amendment to Credit Agreement

Signature Page

--------------------------------------------------------------------------------

 

CAPITAL BANK, as a Lender

By: 

Name: 

Title: 

 





Ingles Markets, Incorporated

Fifth Amendment to Credit Agreement

Signature Page

--------------------------------------------------------------------------------

 

FIRST TENNESSEE BANK NATIONAL ASSOCIATION, as a Lender

By: 

Name: 

Title: 

 

 





Ingles Markets, Incorporated

Fifth Amendment to Credit Agreement

Signature Page

--------------------------------------------------------------------------------

 

SUNTRUST BANK, as a Lender

By: 

Name: 

Title: 

 





Ingles Markets, Incorporated

Fifth Amendment to Credit Agreement

Signature Page

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

By: 

Name: 

Title: 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





Ingles Markets, Incorporated

Fifth Amendment to Credit Agreement

Signature Page

--------------------------------------------------------------------------------